THE COURT.
The petitioner was committed to the Patton State Hospital at Patton, California, by an order of the Superior Court of San Bernardino County, dated June 5, 1941. Her application for a writ of habeas corpus was denied by the Superior Court of San Bernardino County on August 15, 1941. In a similar proceeding filed in this court she now seeks to be released from restraint under said order of commitment.
While there is some conflict in the evidence presented in this court, all of the testimony of the medical witnesses is to the effect that the petitioner is now insane, that her mental condition is now rather worse than it was at the time she was committed to Patton, that her mentality has been seriously impaired through old age and illness, and that she is now suffering from a disordered brain. It further appears from the testimony that she is now confined to her bed, that she is so far mentally affected as to require someone to look after her and care for her at all times, and that she cannot be safely discharged without someone ready, willing and able to take over the supervision and furnish the care which she is now receiving. The evidence before us is not sufficient to justify an order of discharge.
The application is denied and the petitioner is remanded.